 


109 HR 6360 IH: To provide for the establishment of a Department of Veterans Affairs community-based outpatient clinic in Clallam County, Washington.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6360 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Dicks introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To provide for the establishment of a Department of Veterans Affairs community-based outpatient clinic in Clallam County, Washington. 
 
 
1.Requirement for establishment of Department of Veterans Affairs community-based outpatient clinic, Clallam County, WashingtonThe Secretary of Veterans Affairs shall (subject to the availability of appropriations for such purpose) establish in Clallam County, Washington, a Department of Veterans Affairs community-based outpatient clinic for the provision of outpatient services to eligible veterans under chapter 17 of title 38, United States Code.  
 
